Case 6:17-cv-00034-NKM-RSB Document 90 Filed 04/06/20 Page 1 of 3 Pageid#: 660




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                     Lynchburg Division

 KATHERINE PAINTER,

                Plaintiff,
 v.                                                   Case No. 6:17-cv-00034 (NKM-RSB)

 BLUE RIDGE REGIONAL JAIL
 AUTHORITY, ET AL.,

                Defendants.

                             JOINT STIPULATION OF DISMISSAL

        IT IS HEREBY SIPULATED AND AGREED, by and between the Parties pursuant to

 Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, that:

        1) All remaining claims in Plaintiff's Complaint [ECF No. 1] shall be dismissed with

            prejudice;

        2) Each party shall bear his/her own fees and costs; and

        3) As there are no more pending claims before this Court, this case should be

            terminated.



                                                      Respectfully submitted,

                                                      KATHERIN PAINTER

                                                      /s/ Bhavani K. Raveendran

                                                      Bhavani K. Raveendran
                                                      Romanucci & Blandin, LLC
                                                      321 North Clark Street, Suite 900
                                                      Chicago, IL 60654
                                                      312-458-1000
                                                      Fax: 312-458-1004
                                                      braveendran@rblaw.net
                                                      Counsel for Plaintiff
Case 6:17-cv-00034-NKM-RSB Document 90 Filed 04/06/20 Page 2 of 3 Pageid#: 661




                                         /s/ Thomas Vaden Warren, Jr.

                                         Thomas Vaden Warren, Jr.
                                         The Warren Firm PLLC
                                         516 Locust Avenue
                                         Charlottesville, VA 22902
                                         434-972-9090
                                         Fax: 434-972-9091
                                         vwarren@warren-law.com
                                         Counsel for Plaintiff


                                         TIMOTHY FARRAR

                                         /s/ Christopher F. Quirk

                                         Christopher F. Quirk, VSB #88238
                                         Sands Anderson PC
                                         1111 East Main Street, Suite 2400
                                         Richmond, Virginia 23219
                                         Telephone: (804) 648-1636
                                         Facsimile: (804) 783-7291
                                         cquirk@sandsanderson.com
                                         Counsel for Defendant Timothy Farrar
Case 6:17-cv-00034-NKM-RSB Document 90 Filed 04/06/20 Page 3 of 3 Pageid#: 662




                                  CERTIFICATE OF SERVICE

 I hereby certify that on the 6th day of April 2020, I electronically filed the foregoing with the
 Clerk of the Court using the CM/EMC system, which will send notification of such filing (NEF)
 to the following:

                   Bhavani K. Raveendran               Thomas Vaden Warren, Jr.
                   Romanucci & Blandin, LLC            The Warren Firm PLLC
                   321 North Clark Street, Suite 900   516 Locust Avenue
                   Chicago, IL 60654                   Charlottesville, VA 22902
                   312-458-1000                        434-972-9090
                   Fax: 312-458-1004                   Fax: 434-972-9091
                   braveendran@rblaw.net               vwarren@warren-law.com
                   Counsel for Plaintiff               Counsel for Plaintiff




                                                        /s/ Christopher F. Quirk
                                                        Edward J. McNelis, III, Esq., VSB #34003
                                                        Christopher F. Quirk, VSB #88238
                                                        Sands Anderson PC
                                                        1111 East Main Street, Suite 2400
                                                        Richmond, Virginia 23219
                                                        Telephone: (804) 648-1636
                                                        Facsimile: (804) 783-7291
                                                        emcnelis@sandsanderson.com
                                                        cquirk@sandsanderson.com
                                                        Counsel for Defendant Timothy Farrar
